DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “sources,” “connections,” elements,” “unit,” “arrangement,” and “assembly,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “precursor supply sources” of claim 17;
The “apparatus ventilation discharge connection” of claims 17, 20, 27, 28, and 32;
The “apparatus ventilation inlet connections” of claims 17, 27, and 28;
The “first ventilation flow connections” of claims 17-18, 22, 25, 27-28, and 32;
The “second ventilation flow connections” of claims 17-18, 21, 27-28, and 32;
The “ventilation inlet flow connections” of claim 19;
The “apparatus instrumentation elements” of claims 23 and 27;
The “ventilation outlet flow connections” of claims 23-26 and 32;
The “valve unit” of claim 30;
The “reactor ventilation inlet arrangement” of claim 31;
The “reactor door assembly” of claim 31;
The “reactor ventilation inlet connection” of claim 32.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The precursor supply sources (70) will each be interpreted as a container charged with a precursor in accordance with page 15, lines 6-8 of the specification.
The apparatus ventilation discharge connection (4, 6) will be interpreted as a pump in accordance with page 15, lines 27-30.
The apparatus ventilation inlet connections (52) will be interpreted as channels or openings in accordance with page 16, lines 14-17.
The first ventilation flow connections (54) will be interpreted as channels or openings in accordance with page 17, lines 17-19.
The second ventilation flow connections (56) will be interpreted as channels or openings in accordance with page 19, lines 9-13. 
The ventilation inlet flow connection (53) will be interpreted as channels or openings in accordance with page 28, lines 30-32.
The apparatus instrumentation elements (60, 62) will be interpreted as a housing and electric components in accordance with page 22, lines 1-2. 
The ventilation outlet flow connections are not defined by the specification, thereby prompting 112 rejections.
The valve unit (73) will be interpreted as a valve in accordance with page 25, line 25.
The reactor ventilation inlet arrangement is not defined by the specification, thereby prompting 112 rejections.
The reactor door assembly (15) will be interpreted as a door in accordance with page 27, lines 10-12.
The reactor ventilation inlet connection (80, 81) will be interpreted as an opening or channel in accordance with page 27, lines 15-17.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claim 18 is objected to for grammatical reasons. With regard to the second line, the article a should be inserted between “in” and “vertical.” Further, in lines 9 and 10, the applicant uses the ungrammatical phrase “arranged to.” The correct preposition is in, as in arranged in. A similar error obtains in the third paragraph of this claim, as well.
Claim 20 is objected to for grammatical reasons. In the second and fifth lines, the article a should be inserted between “in” and “vertical.”
Claim 32 is objected to for grammatical reasons. In each instance of use, “in horizontal” should be scripted as in a horizontal.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 23-26 and 32 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Each of these claims recites a “ventilation outlet flow connection,” which is a nonce term being interpreted under 112f. However, the specification fails to stipulate the corresponding structure which performs the function of ventilation. Without any disclosure of structure, materials, or acts for performing the associated function, one cannot conclude the inventor was in possession of the claimed invention.
Claim 31 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. This claim recites a “reactor ventilation inlet arrangement,” which is a nonce term being interpreted under 112f. However, the specification fails to stipulate the structure for performing the function of ventilation. Without any disclosure of structure, materials, or acts for performing the associated function, one cannot conclude the inventor was in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The eighth paragraph of claim 17 refers to “one or more precursor sources provided inside the first precursor supply compartment.” From this syntax, it is unclear how these precursor sources relate to the “one or more precursor supply sources” of the third paragraph. Do the latter sources further clarify the location of the former, or are they a distinct set of sources? Clarification is required. To advance prosecution, the examiner will interpret the second recitation of precursor sources as further clarifying the first grouping. 
Claim 21 and its dependent are rejected under 35 U.S.C. 112(b) as being indefinite. This claim stipulates that the second ventilation flow connections (56) recited by claim 17 are actually coextensive, or “form,” the ventilation inlet flow connections (53) recited by claim 19. Firstly, reciting two independent features only to subsequently assert that they are actually coextensive violates the most fundamental precepts of English grammar and is indefinite, accordingly. Secondly, if the “ventilation inlet flow connections” of claim 19 are, in fact, coextensive with the second ventilation flow connections of claim 17, then claim 19 fails to further limit the claim from which it depends, by definition, which may prompt additional 112 rejections. Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of plural second ventilation flow connections as satisfying the recitation of “ventilation inlet flow connections.”
Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite. Similar to the rejection above, claim 22 stipulates that the first ventilation flow connections (54) are actually commensurate with the ventilation inlet connections of claim 19. For brevity, the examiner notes that this maneuver is indefinite for the same reasons elaborated by the 112 rejection of claim 21. To advance prosecution, the examiner will accept the prior art disclosure of plural first ventilation flow connections as satisfying the recitation of “ventilation inlet flow connections.”
Claims 23-26 and 32 rejected under 35 U.S.C. 112(b) as being indefinite. This claim recites a “ventilation outlet flow connection,” which is a nonce term being interpreted under 112f. However, the specification fails to stipulate the corresponding structure, materials, or acts for performing the claimed function of ventilation. Because the “ventilation outlet flow connection” has no associated structure, its content is indeterminate. To advance prosecution, the examiner will accept the prior art disclosure of an inlet or channel as satisfying the contested limitation.
According to a second grounds, claim 25 is rejected under 35 U.S.C. 112(b) as being indefinite. Similar to the rejection of claim 21, above, claim 25 stipulates that the ventilation outlet flow connections are actually commensurate with the first ventilation flow connections of the precursor supply compartment. For brevity, the examiner notes that this maneuver is indefinite for the same reasons elaborated by the 112 rejection of claim 21. To advance prosecution, the examiner will accept the prior art disclosure of plural first ventilation flow connections as satisfying the recitation of “ventilation inlet flow connections.”
According to a second grounds, claim 26 is rejected under 35 U.S.C. 112(b) as being indefinite. Similar to the rejection of claim 21, above, claim 26 stipulates that the ventilation outlet flow connections are actually commensurate with the ventilation inlet flow connections of the reactor compartment. For brevity, the examiner notes that this maneuver is indefinite for the same reasons elaborated by the 112 rejection of claim 21. To advance prosecution, the examiner will accept the prior art disclosure of plural first ventilation flow connections as satisfying the recitation of “ventilation inlet flow connections.”
Claim 31 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim recites a “reactor ventilation inlet arrangement,” which is a nonce term being interpreted under 112f. However, the specification fails to stipulate the corresponding structure, materials, or acts for performing the claimed function of ventilation. Because the “inlet arrangement” has no associated structure, its content is indeterminate. To advance prosecution, the examiner will accept the prior art disclosure of an inlet or channel as satisfying the contested limitation.
According to a second grounds, claim 31 specifies that the “door assembly comprises a reactor ventilation inlet connection,” whereby both of these terms are being interpreted under 112f. Because a nonce term lacks content, it cannot be relied upon to define another nonce term. Thus, relying upon the reactor ventilation inlet connection to define the door assembly is indefinite because one cannot apprehend the metes of either feature. To advance prosecution, the examiner will accept the prior art disclosure of an inlet or channel as satisfying the contested limitation.
Claim 32 is rejected under 35 U.S.C. 112(b) as being indefinite. The second paragraph refers to the “ventilation outlet flow connections in the instrumentation compartment,” but both of these terms lack antecedent basis. Further, to perfect the syntax of antecedent basis, the should precede the recitation of both the third and fourth paragraphs. Lastly, the term “reactor ventilation inlet connection” lacks antecedent basis, as well. To advance prosecution, the examiner will interpret the “instrumentation compartment” as denoting a controller, and the “reactor ventilation inlet connection” as denoting the “ventilation inlet flow connections” of claim 19. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 17-22, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Demars, US 2015/0011076, in view of Josephson et al., US 2012/0266984.
Claims 17, 21-22: Demars discloses a deposition apparatus, comprising (Fig. 1):
A deposition reactor (102) [0010];
A precursor supply source (the interior of 104) connected to the reactor;
An outer apparatus casing (204) containing the reactor (202) and precursor sources (208) (Fig. 2; [0015]);
A pump (118), i.e., the “apparatus ventilation discharge connection,” arranged to discharge gas from inside the outer apparatus casing [0013];
An opening (~128), i.e., “apparatus ventilation inlet connection,” provided to the outer apparatus casing and arranged to provide ventilation gas thereto [0011];
Wherein the outer apparatus casing comprises a reactor compartment (124) including the deposition reactor;
Wherein the outer apparatus casing comprises a first precursor supply compartment (104) including a precursor source;
An opening (120), i.e., the “first ventilation flow connection,” coupled to the first precursor supply compartment to provide ventilation [0012];
An opening (114), i.e., the “second ventilation flow connection,” arranged between the first precursor supply compartment and the reactor compartment;
Wherein the pump is provided to the reactor compartment and arranged to discharge ventilation gas from the reactor compartment.
The examiner notes that Demars inverts the ventilation pathway relative to the claimed arrangement: the primary reference supplies a ventilation gas to the reactor compartment and pumps the gas from the precursor supply compartment, whereby the applicant recites the converse direction of flow. Regardless, simply transposing the pump and blower would have been obvious to the skilled artisan, since the simple substitution of one known element for another to obtain predictable results remains within the scope of ordinary skill.
Lastly, although Demars performs a deposition process, the reference does not name the sub-type of atomic layer deposition. In supplementation, Josephson provides an analogous precursor supply compartment (200) comprising at least two conduits (244, 246) that couple to a reactor compartment (204), thereby enabling the execution of a plurality of deposition processes including ALD [0040]. It would have been obvious to configure Demars’ delivery system to execute plural deposition processes, like ALD, to augment the functional scope of the apparatus. 
Claim 18: As shown by Demars, the second flow opening (114) is above the first opening (120) (Fig. 1).
Claim 19: The opening in the reactor compartment that couples to conduit 110 of Demars may be taken as the “ventilation inlet flow connection.”
Claim 20: As delineated by Figure 2 of Josephson, the evacuation pump (242) is provided above the reactor compartment (204).
Claim 29: Demars execute the step of heating the substrate to a desired temperature within the reactor compartment, thereby indicating the presence of a heat source or heater [0003].
Claim 31: Demars provides a reactor ventilation inlet (128) to provide gas into the reactor compartment [0011].
Claim 32: Demars provides an inlet connection horizontally spaced from the precursor supply compartment (Fig. 1).
Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Demars in view of Josephson, and in further view of Akiyoshi, US 2012/0227904.
Claims 23, 25-27: Demars does not address the claimed feature of “instrumentation elements.” In supplementation, Akiyoshi integrates a controller (7x) within a compartment (1x) to permit the automated regulation of the appropriate flow valves. It would have been obvious to incorporate an instrumentation element, like a controller, within Demars’ compartment, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192).
Claims 24, 28: Demars’ ventilation outlet flow connections (114) are arranged above the inlet connections (128) (Fig. 1).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Demars in view of Josephson, and in further view of Okabe, US 2012/0222751.
Demars is silent regarding the feature of a precursor heater. Okabe, though, discloses a precursor supply compartment (10) which employs a heater to vaporize the liquid precursor [0066]. It would have been obvious to integrate a heater within Demars’ compartment to achieve the predictable result of preparing a precursor for deposition by ensuring it is in the proper phase.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716